DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Applicant’s claimed invention filed on January 14, 2020, in which claims 1-20 are currently pending.
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: After a exhaustive search and thorough examination of the present application, claims 1-20 are found to be allowable in view of the cited prior arts.
Kurabayashi (US 2020/0242362) teaches a device captures an image of a target object and that sends the captured image to the server 130 via the network 110. The portable terminal device 120 may be a portable device such as a mobile phone, a smartphone, a tablet terminal, a portable game machine, or a digital camera. 
Bostick et al. (US 2018/0041686) teaches receiving, by a camera device, an input to capture content; determining, by the camera device, a field of view of the camera device; transmitting, by the camera device, data defining the field of view to a server; receiving, by the camera device, a data structure from the server; and based on the data structure, performing one of: capturing the content with the camera device without restriction; and performing at least one restriction action at the camera device.
On the other hand, the Applicant teaches, inter alia, receiving a request, from an application installed on a mobile device of a user, by a physical object provider, for a physical object to be delivered to an address corresponding to the user, wherein access by the application to a camera of the mobile device is de-activated; responsive to receiving the request, causing the physical object to be delivered to the address; receiving a notification that the physical object has been delivered to the address; transmitting an instruction to the application to activate access by the application to the camera; receiving, from the application, an image captured by the camera; and publishing the image to an additional user. These limitations, in conjunction with all limitations of the claimed invention, have not been disclosed, taught or made obvious over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/Primary Examiner, Art Unit 2643